Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Acknowledgements

2.	Accordingly, claims 1, 6, 11 have been amended, and claims 17-30 were previously withdrawn. Therefore, claims 1-16 remain pending in this application. 
Examiner’s Statement of reason for Allowance

3.	  The following is an examiner’s statement of reasons for allowance: 
         
         The outstanding 35 U.S.C § 101 has been withdrawn in light of Applicant's amendments and arguments filed 02.09.2021.

The most relevant reference is the Bossi et al., Pub. No.: US 2018/0150613 reference. Bossi discloses a remote medication management system for monitoring remote access to medication interfaced with a medication dispensing apparatus includes: a container database configured to store container records related to physical containers stored in 

However, Bossi neither anticipates or fairly and reasonable teaches as to “an inventory device attachable to a first movable container with a processor configured to "synchronize, via the communication interface, the local inventory with one or more other inventory devices removably attached to respective movable containers geographically remote from the first movable container" and "receive, from the one or more other inventory devices, via the communication interface, periodic updates for the local cache comprising locations and inventories of the one or more respective movable containers””. 



The cited but not applied NPL document art “International Search Report and Written Opinion for Application No. PCT/US2020/040002, dated September 16, 2020, (14 pages)”.

However, the cited NPL document above neither anticipates or fairly and reasonable teaches as to “an inventory device attachable to a first movable container with a processor configured to "synchronize, via the communication interface, the local inventory with one or more other inventory devices removably attached to respective movable containers geographically remote from the first movable container" and "receive, from the one or more other inventory devices, via the communication interface, periodic updates for the local cache comprising locations and inventories of the one or more respective movable containers””. 

Thus, the combination of claimed features is not disclosed in a reasonable manner.

For this reason, claims 1-16 are deemed to be allowable over prior art of record.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Garcia Ade/
Primary Examiner, Art Unit 3687
GARCIA ADE
Primary Examiner
Art Unit 3687





















/GA/Primary Examiner, Art Unit 3627